         Case 1:16-cv-08719-AJN Document 174 Filed 07/08/21 Page 1 of 1




                                                                                        David Ricksecker
                                                                                     dr@mselaborlaw.com




                                             July 8, 2021

VIA ECF
Hon. Alison Nathan
United States District Court
Southern District of New York
40 Foley Square, Courtroom 906
New York, NY 10007

       Re:     Campbell, et. al. v. City of New York, Case No. 1:16-cv-08719-AJN

Dear Judge Nathan:

         I write on behalf of both parties to inform you that after several months of settlement
negotiations, counsel for the parties have reached a settlement in principle and will be seeking
final approval from our clients. In light of this settlement, the parties respectfully request a 30-
day adjournment of the pre-trial filing deadlines in this matter to August 12, 2021. Dkt. 173. This
is the first request for an adjournment of these deadlines.

        Upon approval by the clients, the parties will draft a settlement agreement, and once
finalized, we will seek settlement approval from the Court through the submission of a motion
pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). Counsel
for the parties have resolved similar FLSA matters in the past and do not anticipate disputes in
connection with drafting a settlement agreement and believe that 30 days is sufficient to obtain
the necessary approval, prepare a written settlement agreement, and submit a joint settlement
approval motion pursuant to Cheeks.

       Thank you for your attention.

                                                         Sincerely,

                                                         McGILLIVARY STEELE ELKIN LLP




                                                         David Ricksecker
cc:    All Counsel (via ECF)



          (202) 833-8855 Main | (202) 452-1090 Fax | info@mselaborlaw.com Email | www.mselaborlaw.com
                              1101 Vermont Avenue NW, Suite 1000 | Washington, D.C. 20005
